                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   8:19-CR-207
       vs.
                                                            ORDER FOR DISMISSAL
DEVONTEZ BOBO,

                      Defendant.


       This matter is before the Court on the Government’s Motion for Dismissal pursuant to

Federal Rule of Criminal Procedure 48(a). Filing 23. The Government requests leave to dismiss,

with prejudice, the Indictment, Filing 1, against Devontez Bobo. The Court finds the motion should

be granted. Accordingly,

       IT IS ORDERED:

1. The Government’s Motion for Dismissal, Filing 23, is granted.

2. The Indictment, Filing 1, against Devontez Bobo is dismissed with prejudice.

       Dated this 5th day of December, 2019.


                                             BY THE COURT:




                                             Brian C. Buescher
                                             United States District Judge
